Title: To George Washington from John Pray, 14 November 1782
From: Pray, John
To: Washington, George


                  
                     Sir.
                     Nyack Novr 14th 1782
                  
                  I send your Excellency a York paper of the 13th Inst.  The bearer has charge of a letter from Sir Guy Carleton to His Excellency Monsr de la Luzurne and two to Major Gordon.
                  There is a fleet prepairing to Sail and a verry hot press in New York.  we cannot learn whether the fleet has Sailed which has lain Some time at the Narrows.
                  at this time I have every man in the detachment Employed in cuting of wood and building their huts, and the duty on the river makes it verry hard.  I shall be verry Glad to know whether it is Your Excellencys pleasure that a flagg should be Sent for every private person that wants to Send letters into New York, as it has been the case for a long time or whether those letters or private business Shall wait till there is public business to be done.
                  There is a public express horse at the post at Dobbs Ferry, & notwithstanding the Commanding Officer Orders not to Send a boat and Crew with those letters to that Quarter, which I cannot possably do on account of the Wind, and not being able to take the men from other duty.  I am Oblige to Send the bearer off on Foot.  I have the Honor to be with Every Sentiment of Respect and Esteem Your Excellencys most Obedient and most humble Servant
                  
                     Jno. Pray Capt.
                  
                  
                     P.S.  I was Oblieg to Send Mr Shayler with a flagg to Copy a letter for Mr Ogden and Expect to be Oblige to Send again this day with a letter from Mr  to his mother as Major Smith told Mr Shayler he expected to call upon him for that purpose.
                  
                  
               